o f f i c e o f c h i e f c o u n s e l number release date department of the treasury internal_revenue_service washington d c date cc pa apjp br lcnash tl-n-5107-99 uil memorandum for associate district_counsel salt lake city from subject senior technician reviewer branch administrative provisions and judicial practice significant service_center advice tl-n-5107-99 this responds to your request for significant advice in connection with a series of questions concerning the application of current sec_6621 of the internal_revenue_code hot_interest and repealed sec_6621 tax_motivated_transaction interest issue sec_1 does the repeal of sec_6621 of the code dealing with tax_motivated_transaction interest necessarily stop any further tax_motivated_transaction interest from accruing after the repeal date on a previously assessed substantial_underpayment can hot_interest under the current sec_6621 of the code accrue simultaneously with tax_motivated_transaction interest under the former sec_6621 do the hot_interest provisions of sec_6621 apply to an increase in tax_liability resulting from an adjustment of a partnership_item if so what is the applicable_date for the start of hot_interest accrual conclusions the repeal of the former sec_6621 regarding tax_motivated_transaction interest does not prohibit the continued accrual of tax_motivated_transaction interest after date on a previously assessed substantial_underpayment tl-n-5107-99 it is possible for current sec_6621 hot_interest to simultaneously accrue with the former sec_6621 tax_motivated_transaction interest however the requirements of both sections must be complied with for such a situation to arise both the current sec_6621 and the accompanying treasury regulations clearly contemplate the application of hot_interest to an increase in tax_liability resulting from an adjustment of a partnership_item in accordance with the code and the regulation provisions the applicable_date for the accrual of hot_interest on a partnership_item is the 30th day after the date on which the service sends the first letter or notice that notifies the taxpayer of an assessment of the tax unless an earlier letter or notice of proposed assessment is sent in which case it is the 30th day after that date also if deficiency procedures apply then the triggering date is the 30th day after the earlier of either the date on which the service sends the taxpayer a 30-day_letter or the date on which the service sends a deficiency_notice under sec_6212 of the code a 90-day letter furthermore the regulations make clear that the 60-day package and the notice of a final_partnership_administrative_adjustment fpaa cannot trigger the hot_interest provisions see sec_301_6621-3 of the procedure and administration regulations overview prior to taxpayers found to have incurred a substantial_underpayment due to a tax_motivated_transaction were subject_to the heightened interest rate of of the underpayment rate a substantial_underpayment was considered to be any amount that both exceeded one thousand dollars dollar_figure and was attributable to at least one tax_motivated_transaction see generally sec_6621 repealed in congress repealed sec_6621 tax_motivated_transaction interest along with several other penalty provisions the repealing statute specifically stated that it expressly applied to returns for which the due_date determined without regard to extensions was after date see pub_l_no b 103_stat_2399 in congress enacted the omnibus budget reconciliation act of which included a provision providing for what has become known as hot_interest this provision is codified in current sec_6621 of the code the new sec_6621 provides for an increase in the underpayment rate for large corporate underpayments for purposes of this section a large_corporate_underpayment is tl-n-5107-99 any underpayment by a c_corporation exceeding one hundred thousand dollars dollar_figure see sec_6621 the section increases the underpayment rate under sec_6601 on any large_corporate_underpayment by two percentage points the effective language of the statute mandates the application of the provision to interest accruing after date issue discussion the former sec_6621 was repealed in however the effective language of the repealed provision for tax_motivated_transaction interest expressly limits the repeal to returns that possess a due_date after date in addition the effective language explicitly states that the due_date is to be determined without regard to any extensions granted to the taxpayer a concern has been raised that the effective language can be interpreted to prohibit any accrual of tax motivated interest for a case involving a return with a due_date prior to date but one to which interest is still accruing at the tax_motivated_transaction rate after date however the language of the statute does not bear this out the effective language of the repealing statute1 clearly indicates that the accrual of interest after date is not prohibited for a case involving a return with a due_date prior to date this reading of the effective language of the statute is also supported by the general savings statute the general savings statute provides that a liability that originates under a subsequently repealed statute is preserved regardless of the later repeal of the act and may even be enforced by successive action pursuant to the statute furthermore it is evident that the regulations under current sec_6621 envision the continuing application of tax motivated interest to some transactions a sec_1pub l no b 103_stat_2399 the above amendment applies to returns the due_date for which determined without regard to extensions is after date u s c sec_109 the repeal of any statute shall not have the effect to release or extinguish any penalty forfeiture or liability incurred under such statute unless the repealing act shall so expressly provide and such statute shall be treated as still remaining in force for the purpose of sustaining any proper action or prosecution for the enforcement of such penalty forfeiture or liability tl-n-5107-99 evidenced in the preamble to the final regulations for the current sec_6621 the preamble contemplates the concurrent accrual of the current and the former sec_6621 interest on the same transaction see fed reg given the effective language of both provisions it is clear that this kind of situation can only exist if the former sec_6621 remained effective after the repeal date in certain situations issue the hot_interest provisions under the current sec_6621 are effective for determining interest accruing after date this effective language applies regardless of the taxable_year in which the underpayment arose the former sec_6221 remains effective for returns possessing a due_date determined without regard to extensions of date or earlier thus it is possible for both the current and the former sec_6621 provisions to apply to interest accruing after date this reading of the statute and the regulations is further supported by the preamble to the regulations the simultaneous accrual of the previously repealed tax_motivated_transaction interest and hot_interest is specifically contemplated in the preamble to the final treasury regulations the preamble discusses the comment addressing whether or not both sec_6621 sections could apply concurrently in response to this request the preamble discusses such a situation with a degree of specificity citing the effective dates of both the former and the current sec_6621 the preamble clarifies that it is possible for both provisions to apply concurrently nevertheless the preamble acknowledges that such a situation can only arise if all of the requirements of both provisions are met see fed reg issue both the regulations and the preamble to the final treasury regulations make it clear that an increase in tax_liability resulting from an adjustment of a partnership_item is subject_to the provisions of the current sec_6621 the regulations under current sec_6621 expressly address the application of hot_interest to partnership items and address the triggering date for the accrual of hot_interest on such items the preamble to the regulations attempts to address the concerns of commentators on the relationship between the current sec_6621 and tefra partnership procedures towards that end the preamble makes it clear that partnerships are subject_to the provisions of the current sec_6621 tl-n-5107-99 in the code sec_6621 specifically states that the applicable_date for the beginning of hot_interest accrual is the 30th day after the earlier of the date on which the first letter of proposed deficiency which allows the taxpayer an opportunity for administrative review in the internal revenue office of appeals is sent or the date on which the deficiency_notice under sec_6212 is sent sec_6621 further provides that if deficiency procedures do not apply to an underpayment the applicable_date for the accrual of interest will be the thirtieth 30th day after the date that the service sends the first letter of assessment or proposed assessment see sec_6621 sec_301_6621-3 specifically addresses how the applicable_date rules under sec_6621 apply to partnership items the regulations expressly exclude 60-day letters the notice of a final_partnership_administrative_adjustment fpaa and notices of the beginning of partnership-level administrative proceedings from triggering hot_interest see sec_301_6621-3 instead the regulations specifically provide a general_rule for the triggering date for hot_interest with regard to partnership items which applies unless one of two caveats is applicable to the situation the general_rule is set forth in the treasury regulations in sec_301 c the regulations expressly provide that the triggering date for the accrual of hot_interest with respect to any partnership_item is the 30th day after the date on which the service sends the first letter or notice that notifies the taxpayer of an assessment of the tax unless an earlier letter or notice of proposed assessment is sent in which case it is the 30th day after that date also if deficiency procedures apply then the triggering date is the 30th day after the earlier of either the date on which the service sends the taxpayer a 30-day_letter or the date on which the service sends a deficiency_notice under sec_6212 of the code a 90-day letter see sec_301_6621-3 the preamble cites this rule and makes it clear that partnership items are subject_to sec_6621 hot_interest therefore it is the 30th day after the first letter or notice that notifies the taxpayer of an assessment of the tax is sent out that triggers the accrual of hot_interest unless one of the caveats applies if you have any questions please contact laura c nash at
